09/03/2020



                                                                            Case Number: DA 20-0207




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                             Cause No. DA 20-0207


                   KIRK EAKIN and CATHY EAKIN,

                         Plaintiffs and Appellants,

                                      v.

            STATE OF MONTANA and LEO GALLAGHER,

                        Defendants and Appellees.


                                   ORDER


     Upon unopposed motion of Appellants,

     IT IS HEREBY ORDERED that Appellants’ Reply Brief be filed on or

before September 11, 2020.

     DATED this _____ day of September, 2020.




                                    By:____________________________
                                         Bowen Greenwood
                                         Clerk of Supreme Court




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                    September 3 2020